Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 04/29/2022 has been entered. Claims 1-4, 7-8 and 16 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Robert Siminski (Reg. No. 36007) on 05/09/2022.
The application has been amended as follows:
1. (Currently Amended) A liquid crystal display panel, comprising: 
a color filter substrate, having at least one first auxiliary trace disposed on a lower surface thereof; 
an array substrate, having a low voltage area disposed on an upper surface thereof, wherein the low voltage area is disposed with a plurality of low voltage signal traces; and 
at least one connecting metal pair, wherein each of the at least one connecting metal pair comprises two connecting metals, and the two connecting metals are disposed between the color filter substrate and the array substrate to electrically connect two ends of one of the low voltage signal traces to two ends of the at least one first auxiliary trace; 
wherein a number of the at least one first auxiliary trace is multiple; 
wherein a number of the at least one connecting metal pair is same as the number of the at least one first auxiliary trace, and the connecting metal pairs and the first auxiliary traces correspond one to one; 
wherein the two connecting metals of each of the connecting metal pairs respectively electrically connectone first auxiliary trace to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces is respectively connected to the corresponding low voltage signal trace in parallel, and the connecting metals are connecting metal balls; 
wherein the multiple low voltage signal traces comprise a plurality of first low voltage signal traces; 
wherein at least one of the first auxiliary traces comprises multiple second auxiliary traces; 
wherein some or all of the first low voltage signal traces of the multiple first low voltage signal traces are correspondingly connected to the multiple second auxiliary traces one to one through the connecting metal pairs, thereby making a parallel equivalent resistance of one first low voltage signal trace and the corresponding second auxiliary trace be a fixed value; and 
wherein some or all of the second auxiliary traces in the multiple second auxiliary traces have different widths or lengths.
8. (Currently Amended) The liquid crystal display panel according to claim 7, wherein a number of the at least one third auxiliary trace is multiple; wherein a number of the at least one pair at least one third auxiliary traces, and the pairs of conductive metallized holes and the third auxiliary traces correspond one to one; wherein the two conductive metallized holes of each pair of conductive metallized holes electrically connect one third auxiliary trace to the both ends of the corresponding low voltage signal trace, so that each third auxiliary trace is connected to the corresponding low voltage signal trace in parallel.

Allowable Subject Matter
Claims 1-4, 7-8 and 16 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a liquid crystal display panel as set forth in claims 1-4, 7-8 and 16.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display panel, comprising a color filter substrate, having at least one first auxiliary trace; an array substrate, having a low voltage area disposed with a plurality of low voltage signal traces; and at least one connecting metal pair, wherein each of the at least one connecting metal pair comprises two connecting metals, and the two connecting metals are disposed between the color filter substrate and the array substrate to electrically connect two ends of one of the low voltage signal traces to two ends of the at least one first auxiliary trace; wherein a number of the at least one first auxiliary trace is multiple, and the connecting metal pairs and the first auxiliary traces correspond one to one; wherein the two connecting metals of each of the connecting metal pairs respectively electrically connect one first auxiliary trace to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces is respectively connected to the corresponding low voltage signal trace in parallel, and the connecting metals are connecting metal balls; wherein the multiple low voltage signal traces comprise a plurality of first low voltage signal traces; wherein at least one of the first auxiliary traces comprises multiple second auxiliary traces; wherein some or all of the first low voltage signal traces of the multiple first low voltage signal traces are correspondingly connected to the multiple second auxiliary traces one to one through the connecting metal pairs, thereby making a parallel equivalent resistance of one first low voltage signal trace and the corresponding second auxiliary trace be a fixed value; and wherein “some or all of the second auxiliary traces in the multiple second auxiliary traces have different widths or lengths” in combination with the other required elements of the claim. 
Claims 2-4, 7-8 and 16 are allowable due to their dependency.
The most relevant reference, Tada (US 2016/0253030) in view of Li (US 2018/0188615) and Noguchi (US 2012/0050193) only discloses a liquid crystal display panel, comprising a color filter substrate, having at least one first auxiliary trace; an array substrate, having a low voltage area disposed with a plurality of low voltage signal traces; and at least one connecting metal pair, wherein each of the at least one connecting metal pair comprises two connecting metals, and the two connecting metals are disposed between the color filter substrate and the array substrate to electrically connect two ends of one of the low voltage signal traces to two ends of the at least one first auxiliary trace; wherein a number of the at least one first auxiliary trace is multiple, and the connecting metal pairs and the first auxiliary traces correspond one to one; wherein the two connecting metals of each of the connecting metal pairs respectively electrically connect one first auxiliary trace to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces is respectively connected to the corresponding low voltage signal trace in parallel, and the connecting metals are connecting metal balls; wherein the multiple low voltage signal traces comprise a plurality of first low voltage signal traces; wherein at least one of the first auxiliary traces comprises multiple second auxiliary traces; wherein some or all of the first low voltage signal traces of the multiple first low voltage signal traces are correspondingly connected to the multiple second auxiliary traces one to one through the connecting metal pairs, thereby making a parallel equivalent resistance of one first low voltage signal trace and the corresponding second auxiliary trace be a fixed value. However, they do not teach or suggest that some or all of the second auxiliary traces in the multiple second auxiliary traces have different widths or lengths in combination with the other required elements of the claim.
Sugita (US 2017/0123253), Ma (CN 110061147A) and Wang (US 2017/0255288) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871